Citation Nr: 0411059	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  04-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an eye disability, to 
include macular degeneration.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Eric S. Leboff



INTRODUCTION

The veteran had active service from May 1943 until March 1946.  
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is currently manifested by 
an average pure tone threshold at 1000, 2000, 3000 and 4000 Hertz 
of 44 in the right ear, and 50 in the left ear, with speech 
discrimination ability of 94 percent in the right ear and 96 
percent in the left ear.

2.  Chronic eye disability, to include macular degeneration, was 
initially demonstrated years after service, and the competent 
evidence does not establish that any current eye disability is 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  A chronic eye disability, to include macular degeneration, was 
not incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred, including as secondary to 
radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.311 (2003).

2.  The criteria for entitlement to a compensable initial 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 3.321, Part 4, including 
§§ 4.85, 4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits and 
which evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Duty to Notify

A rating decision and statement of the case apprised the veteran 
of the reasons and bases for the VA decision, as well as the 
applicable law.  A December 2002 letter apprised the veteran of 
the information and evidence he needed to submit to substantiate 
his claim, as well as VA's development assistance.  Based on the 
above, the Board finds that the requirements under the VCAA with 
respect to the duty to notify have been satisfied in this case and 
that no further notice is required.

Moreover, with respect to the veteran's increased rating claim, it 
has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of service 
connection is granted and the veteran submits a notice of 
disagreement as to the disability evaluation assigned, notice 
under 38 U.S.C.A. § 5103(a) is not required as to the claim raised 
in the notice of disagreement.  See VAOPGCPREC 8-2003 (December 
22, 2003).  Instead, it was concluded that the RO's only 
obligation under such circumstances is to develop or review the 
claim and, if the disagreement remains unresolved, to issue a 
statement of the case.  Id.  Such was done in the present case.  
Thus, no further notice is required.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 14 Vet. App 412 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, the 
Board has found that the appellant was provided every opportunity 
to identify and submit evidence in support of his claims.  In this 
regard, the Board notes that, by letter dated in March 2004, the 
VA additionally requested that the veteran submit any additional 
evidence in support of the appeal.

Duty to Assist

The VCAA also provides that VA will make reasonable efforts to 
help the veteran obtain evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical records, if 
relevant to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant records held 
by any other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a claim for 
disability compensation, VA will provide a medical examination 
which includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

In the present case, the evidence associated with the claims file 
includes the veteran's service medical records.  Additionally, 
private post-service clinical treatment reports are of record.  
Furthermore, the file contains VA examination reports.  Finally, 
the veteran's own statements in support of his appeal are 
affiliated with the claims folder.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his claim.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection-in general

According to the law, service connection is warranted if it is 
shown that a veteran has a disability resulting from an injury 
incurred or a disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  Additionally, service connection shall be established 
for a disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the in-
service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Presumptive service connection- radiation exposure

Service connection for a disease that is claimed to be due to 
radiation exposure during service can be established by three 
different methods.  First, by submitting evidence that the disease 
is one of the 15 types of cancer that are presumptively service 
connected in a radiation-exposed veteran in accordance with 38 
U.S.C.A. § 1112(c); second, by submitting evidence that the 
disease is one of the radiogenic diseases listed in 38 C.F.R. § 
3.311(b) that are service connected if sufficient radiation 
exposure is shown; and third, by direct service connection. See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 
(Fed. Cir. 1997).

Increased ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there 
is a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


Special considerations- hearing loss

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity, through Level XI for profound 
deafness.  VA audiometric examinations are conducted using a 
controlled speech discrimination test together with the results of 
a puretone audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination test.  
The horizontal columns in Table VI represent nine categories of 
decibel loss based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. §§ 4.85(b), 
4.87 (2001).  If impaired hearing is service-connected in only one 
ear, the nonservice-connected ear will be assigned a designation 
of Level I, for purposes of applying Table VII.  See 38 C.F.R. § 
4.85(f).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of the 
ear, including the criteria for evaluating hearing loss.  However, 
the method described above using Tables VI and VII was not 
changed, and therefore, has no effect on the veteran's claim.  
However, pertinent changes were made to 38 C.F.R. § 4.86, 
regarding cases of exceptional hearing loss, which are described 
below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  The provisions of 38 C.F.R. § 4.86(b) provide that 
when the puretone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately. 

I.  Service connection- macular degeneration.

Factual background

The veteran's enlistment physical in May 1943 showed normal eyes.  
He had 20/20 uncorrected vision in the right eye, and 20/30 
uncorrected left eye vision.  The service medical records do not 
show any complaints of, or treatment for, an eye condition during 
active duty.  The veteran's separation examination in March 1946 
revealed normal pupils and color perception.  No disease or 
anatomical defects of the eyes were noted.  The veteran had 20/20 
distant vision, bilaterally, at that time.      

Following separation from service, the veteran was treated for an 
eye disorder in January 2001.  At that time, a treatment report 
from G. J. W., M.D. noted complaints of decreased vision beginning 
about 2 weeks prior.  The veteran also complained of occasional 
floaters in both eyes.  He denied photopsia.  The January 2001 
report contained an impression of atrophic macular degeneration, 
right eye greater than left.  Other impressions were pattern 
dystrophy, right eye, and cataracts.

The veteran also received post-service treatment from K. F. H., 
M.D. for multiple complaints.  A March 2002 treatment record from 
that physician noted that the veteran's vision was fairly stable.  
That report further indicated a new visual decrease in the central 
vision of the right eye.  

Also in 2002, the veteran received eye care at Midwest Retina 
Consultants.  An August 2002 report notes that the veteran had a 
history of macular degeneration in his right eye.  The report then 
noted that the veteran had complaints of distorted vision in his 
left eye times 3 months.  Such distortion was intermittent.  He 
also had complaints of decreased intermediate vision.  
Objectively, with correction, his vision was 20/200 in the right 
eye and 20/30 in the left eye.  In both cases, the examiner noted 
"pinhole no improvement."  Following examination, the diagnoses 
were age-related macular degeneration, atrophic, right eye; 
pattern dystrophy, right eye; atrophic, left eye; macular cyst, 
left eye; and cataracts, both eyes.

An impression of atrophic macular degeneration, left eye, was made 
in September 2002.  

In a December 2002 letter, A. C., M.D. summarized the veteran's 
ophthalmologic care dating back to 1967.  A.C. M.D. noted that the 
veteran's visual acuity in 1967 was 20/25 right, and 20/20 left, 
correctable to 20/20 with a farsighted correction.  His vision 
reportedly remained fairly stable until 1975.  At that time, an 
increase in the power of his glasses was necessary.  Dr. A.C. went 
on to state that, in 1980, the veteran developed a small chalazion 
on the left lower lid, which cleared with antibiotics.  In 1984, 
artificial tears were prescribed for use when the veteran's eyes 
became irritable.  Finally, in 1995, the veteran's best 
correctable vision in the right eye was 20/40.  The left eye 
remained at 20/20.  Early changes in the lens structure of the eye 
were noted at that time.  Additionally, there was a small degree 
of vascular changes in the retina.  Such changes progressed until 
the veteran experienced a sudden change in his vision.  He was 
referred to retinal surgery, where the diagnoses of age-related 
macular degeneration, right eye and early cyst, left eye were 
rendered.  A cataract was also discovered at that time.  A. C., 
M.D. commented that the changes to the veteran's eyes were 
primarily age-related.  He did not attribute any current eye 
conditions to the veteran's active service. 

In a January 2003 statement, the veteran indicated that he had 
been a radar technician in service and that he had been exposed to 
radio frequency radiation and ultra high frequency waves in that 
capacity.  He stated that he was told that such exposure could 
lead to future health problems.  

In February 2003, the veteran submitted an article entitled 
"Management of Radio-Frequency- Radiation Overexposures."  In that 
article, it was mentioned that overexposure to radio frequency 
radiation could result in ocular effects, such as irritation, 
cataracts and retina problems.  It was explained that cataracts 
might not become manifest until years after the overexposure 
occurred.  

Analysis

The veteran is claiming entitlement to service connection for 
macular degeneration.  He contends that, as a result of his duty 
assignment as a radar technician in service, he was exposed to 
radio frequency radiation and ultra high frequency waves, which in 
turn contributed to his current eye disabilities.  In support of 
that contention, he submitted a scientific article expressing that 
certain ocular conditions could be caused by radiation 
overexposure.

At the outset, it is observed that the veteran does not have any 
of the 15 diseases listed under 38 U.S.C.A. § 1112(c).  Therefore, 
he is not entitled to presumptive service connection as a 
radiation-exposed veteran.  Furthermore, the veteran does not have 
any of the "radiogenic diseases" listed in 38 C.F.R. § 3.311(b), 
precluding an award under those provisions.  Therefore, the 
veteran's contended exposure to radiation during active duty 
cannot serve as a basis for an award of presumptive service 
connection here.  Nonetheless, service connection may still be 
possible on a direct basis, as will be explored below.  

As previously stated, a successful service connection claim will 
contain the following three elements: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  In the present 
case, the evidence of record indicates diagnoses of age-related 
macular degeneration of the right and left eyes, early cyst, left 
eye, and cataracts.  Therefore, there is little doubt as to the 
existence of a current eye disability.  However, as will be 
discussed below, the evidence of record fails to establish the 
remaining elements of a service connection claim.

In the present case, the veteran's service records fail to exhibit 
any eye disorder during service.  Indeed, the record shows that 
the veteran's ophthalmologic treatment did not begin until 1967, 
more than two decades following service.  Moreover, it wasn't 
until 1995 that changes in the lens structure and retinas were 
first detected.  Based on the foregoing, the second element of a 
service connection claim, that of in-service demonstration of an 
eye injury or disease, has not been satisfied.  

Although there is no evidence of in-service demonstration of eye 
injury or disease, the Board must still consider the third element 
of a service connection claim, whether there is competent evidence 
demonstrating a nexus between a current eye disability and an in-
service disease or injury.  In this regard, there has been no 
demonstration of continuity of symptomatology since service, as an 
eye disorder was initially demonstrated years after service.  The 
record is absent any clinical demonstration of an eye complaint or 
abnormal finding during the intervening years subsequent to 
service.  Indeed, none of the post service treatment records or 
examination reports attributes any current eye disability to 
service.  Instead, such disorders were primarily thought to be due 
to the aging process.  

In conclusion, the preponderance of the evidence fails to 
establish all 3 elements of a service connection claim, precluding 
award of the benefit sought on appeal.  In evaluating such 
evidence, the Board has considered the places, types and 
circumstances of the veteran's active service period, as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

II.  Increased rating- bilateral hearing loss.

Factual background

When treated by K. F. H., M.D., in March 2002, the veteran stated 
that his hearing was fairly good.  He commented that he had a 
great deal of ear wax.

The veteran was examined by VA in April 2003.  His chief complaint 
was progressively declining hearing acuity, bilaterally.  The 
examination revealed the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
30
50
65
LEFT
NA
35
40
60
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left, with average 
pure tone thresholds in decibels of 44 in the right ear and 50 in 
the left ear.  
   
Following objective examination in April 2003, the veteran was 
diagnosed with mild to severe sensorineural hearing loss with 
excellent speech recognition scores.  

Analysis

The veteran's claim for an increased rating for his service-
connected bilateral hearing loss was received on December 11, 
2002.  As such, the rating period on appeal is from December 11, 
2001, one year prior to the date of receipt of the reopened 
increased rating claim.  See 38 C.F.R. § 3.400(o)(2).

Applying the findings of the April 2003 VA examination to the 
rating criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of the 
currently assigned noncompensable evaluation at this time.  
Considering that the veteran's right ear manifested an average 
puretone threshold of 44 decibels, and 94 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the 
veteran's right ear hearing loss to be Level I impairment.  
Moreover, considering that the veteran's left ear manifested an 
average puretone threshold of 50 decibels, and 96 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the 
veteran's left ear hearing loss to also fall under Level I 
impairment.  Applying these results to Table VII, the veteran's 
disability evaluation is shown to be noncompensable.  Moreover 
there are no exceptional patterns of hearing such as to warrant 
application of 38 C.F.R. § 4.86.  

In reaching the foregoing determination, the Board has considered 
the history of the veteran's bilateral hearing loss, as well as 
the current clinical manifestations and the effect this disability 
may have on the earning capacity of the veteran.  See 38 C.F.R. §§ 
4.1, 4.2.  However, the veteran's bilateral hearing loss does not 
warrant a higher schedular evaluation than his presently assigned 
noncompensable rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
bilateral hearing loss has caused marked interference with 
employment (i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for an eye disability, to include macular 
degeneration, is denied. 

The schedular criteria not having been met, the claim for a 
compensable initial rating for bilateral hearing loss is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



